DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13- 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tajima et al (JP2010-189610).
Tajima sets forth compositions comprising resin powders for laser sintering which is a solid free form fabrication method, wherein said resin powder is spread over and selectively irradiated with a laser beam, and the powder that hits the laser beam is melted and sintered. New resin powder is spread over this, and the laser beam is irradiated again. By repeating this process, a three-dimensional molded product can be manufactured easily and quickly—see abstract.  Tajima sets forth a composition comprising polyamide-12 resin powder which has a melting point of 178 deg C, as measured by ISO 3146 and a Melt flow rate of 10 g/10 min, measured by DIN 1133, in combination with 0.3 % by mass of a phosphorous-based antioxidant.  Tajima sets forth a polyamide resin powder composition wherein the resin powder has a melting point of more than 100 deg. C as measured by the claimed parameters with an anti-degradation agent, i.e., a phosphorous containing antioxidant and an average particle size of 100 microns or less (see [0022]); however, Tajima does not set forth the melt flow ratio as instantly defined.  Tajima does set forth a difference ratio of melt flow rate of 1.5; however, this ratio is of the MFR from the initial stage and at 96 hours later and a ratio of the Melt flow rate at 15 deg. higher than the melting temperature to the MFR at a temperature 15 deg. below the melting temperature under a pressure of 0.1 kPa for 4 hours.  Thus, it is not possible to ascertain the melt flow rate as instantly claimed. And because the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  
The density of the polyamide-12 used (UBESTA 3024) has a density of 1.02 g/mL and would have a specific gravity in water of 1.02 g/mL since the density of water is 1.  
Tajima does not set forth a ratio of Mv/Mn being from 2.00 or less for the resin powder.  However, since applicant has not set forth the criticality it is deemed any ratio of Mv/Mn would work equally as well in absence of evidence to the contrary and/or unexpected results.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 10 and 14 is/are rejected under 35 U.S.C. 103 as obvious over Arai et al (US2017/0190905).
Arai sets forth resin powder materials for laser powder molding methods, and laser powder modeling apparatus, which has a roller or blade used for laying the resin powder material, and a laser light source for irradiating a laser to the laid resin powder material and sintering or melting the irradiated location, wherein said method involves laying the resin powder material, sintering or melting the location at which the laser is irradiated to the laid resin powder material, repeating the laying and laser irradiation process to obtain a laminate-molded product.
Per examples Arai sets forth the use of modified polybutylene terephthalate resin powders having melting point of 208 deg. C as taken DSC (ISO 3146 is a DSC method) and an average particle diameter of 79 microns—see table 1, [0081] and [0083].  Arai sets forth said compositions can comprise 1 wt. % of less of additives, such as antioxidants and UV absorbers—see [0125] to [0126].  Said compositions can contain from 0.003 to 0.3 wt. % of a phosphorous based stabilizer---see [0123].  Arai does not expressly set forth the ratio of melt mass-flow as defined in the instant claims; however, as set forth above Arai sets forth a polybutylene terephthalate resin powder having a melting point above 100 deg. C and since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Thus, in absence of evidence to the contrary claims 1-6, 10 and 14 are found in the reference.   

Allowable Subject Matter

Claim 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc